The court erred in granting plaintiffs partial summary judgment based solely on its finding that a notation on a document created by defendants but consisting of information supplied entirely by plaintiffs constituted an admission by defendants. It is clear from the face of the document that defendants did not “manifest[ ] an adoption or belief ’ in the truth of its contents and, as such, the notation cannot constitute an admission (Addo v Melnick, 61 AD3d 453, 454 [2009]).
In any event, even if an admission, it was an extra-judicial admission, which is not conclusive and its probative value is an issue of fact for the jury (see Matter of Rhodes [Motor Veh. Acc. Indem. Corp. — Biggs], 203 AD2d 46, 47 [1994]; see also Gangi v Fradus., 227 NY 452, 456 [1920]. Concur — Mazzarelli, J.E, Saxe, Friedman, Acosta and Freedman, JJ.